DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments concerning the objection to the drawings is persuasive. The objection is hereby withdrawn.
Applicant’s arguments, see pages 9-10 of the amendment, filed 01/14/22, with respect to the rejection of claims 1, 13, and 14 under 35 USC102 as being anticipated by Roche have been fully considered and are persuasive.  The rejection of claims 1, 13, and 14 in view of Roche has been withdrawn. 
Applicant's arguments concerning the rejection of claims 1-10, 15, and 16 under 35 USC 102 as being anticipated by Moorehead, filed 01/14/22 have been fully considered but they are not persuasive.  Reference to panels 60a and 60b in the rejection of claim 1 are typographical errors and should refer instead to 60c and 60d, respectively, which are the panes illustrated in Fig. 11 and 12 which are referenced in the rejection. The Examiner would like to apologize for any confusion caused. 
Applicant suggests that the panels 60 are located radially outward of the outer structure (72) of Moorehead.  However, as can be seen in Fig. 11-12, referenced in the rejection of claim 1, panels 60c and 60d have more structure than the outer panel.  The inner cowl formed by 60c and 60d are radially inward of the outer structure (72).
Applicant’s arguments, see pages 8-9 of the amendment, filed 01/14/22, with respect to the rejection(s) of claim(s) 19 under 35 USC 102 as being anticipated by Moorehead have been fully considered and are persuasive in that Moorehead fails to teach the newly added limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 10,167,741 to Lacko.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,044,973 to Moorehead.
Regarding claim 1, Moorehead teaches an assembly for an aircraft propulsion system, comprising: a nacelle (col. 5, ll. 27-29) comprising an outer structure and an inner structure (72, 70, respectively), a bypass flowpath formed by and radially between the outer structure and the inner structure (col. 5, ll. 43-45); the inner structure including a support structure (140, forming a support for both outer and inner structures, 72 and 70), a first core cowl (60c) and a second core cowl (60d); the support structure including a plurality of first hinges (178), a plurality of second hinges (178 located on opposite side of support 140), a plurality of longitudinal rails (the right and left rails of support 140 as shown in Fig. 10) and a plurality of crossover rails (138) spaced longitudinally along and connected to the plurality of longitudinal rails (Fig. 10), each of the plurality of first hinges connected to a respective one of the plurality of crossover rails at a first distal end of the respective one of the plurality of crossover rails (col. 11, ll. 46-50), each of the plurality of second hinges connected to a respective one of the plurality of crossover rails at a second distal end of the respective one of the plurality of crossover rails (col. 11, ll. 46-50); the first core cowl pivotally mounted to the support structure by the plurality of first hinges; and the second core cowl pivotally mounted to the support structure by the plurality of second hinges (Fig. 11-12).
Regarding claims 2-10, 15, and 16, Moorehead teaches the assembly of claim 1 (see above),
wherein the plurality of longitudinal rails are parallel (Fig. 10) (claim 2),
wherein the plurality of crossover rails are parallel (Fig. 10) (claim 3),
wherein a first of the plurality of crossover rails is perpendicular to a first of the plurality of longitudinal rails (Fig. 10) (claim 4),
wherein the support structure comprises a ladder truss (formed by rails 140 and 138) (claim 5),
wherein a first of the plurality of crossover rails extends laterally between and to the first distal end of the first of the plurality of crossover rails and the second distal end of the first of the plurality of crossover rails (Fig. 10, rails 138 extend between the two rails of support 140) (claim 6),
further comprising: a turbine engine case (50); a forward distal end of each of the plurality of longitudinal rails mounted to the turbine engine case (connected through pin 104 as shown in Fig. 7) (claim 7),
wherein the forward distal end of each of the plurality of longitudinal rails is mounted to the turbine engine case by a respective pivot connection (formed by pinned connection 104, Fig. 7) (claim 8),
further comprising: a turbine engine case (50); an aft distal end of each of the plurality of longitudinal rails mounted to the turbine engine case (connected through pin 104 as shown in Fig. 7)  (claim 9),
wherein the aft distal end of each of the plurality of longitudinal rails is mounted to the turbine engine case by a respective pivot connection (formed by pinned connection 104) (claim 10),
wherein a circumferential edge of the first core cowl is next to a circumferential edge of the second core cowl when the first core cowl and the second core cowl are in closed positions (Fig. 13) (claim 15),
further comprising a latch system securing the first core cowl to the second core cowl when the first core cowl and the second core cowl are in closed positions (198, Fig. 11) (claim 16).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,044,973 to Moorehead in view of US 2017/0015431 to Antonacci.  Moorehead teaches the assembly of claim 1, but fails to teach that at least a portion of a first of the plurality of longitudinal rails is configured with an I-shaped or a C-shaped cross-sectional geometry (claim 11), or at least a portion of a first of the plurality of crossover rails is configured with an I-shaped or a C-shaped cross-sectional geometry (claim 12).
Antonacci teaches a cowl assembly for an aircraft (para. 3) which uses rails (10) with an I-shaped cross-section (para. 37, ll. 1-3).
Moorehead teaches a beam-constructed structure (140) which is strengthened by beam members (138, col. 9, ll. 33-36).  Antonacci teaches that providing beams with an I-shaped cross-section provides additional strength without adding additional weight (para. 35).  Therefore, because Moorehead teaches a need for strong beam members in a cowl assembly, and Antonacci teaches a means for providing additional strength in a cowl assembly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Moorehead by using beams with an I-shaped cross-section as taught by Antonacci for the purpose of providing additional strength (Antonacci para. 35).

Claims 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,044,973 to Moorehead in view of US 5,910,094 to Kraft et al.  
Regarding claim 17, Moorehead teaches the assembly of claim 1 (see above), but fails to teach an intermediate skin connected to the support structure; the intermediate skin extending longitudinally along the support structure; and the intermediate skin extending laterally between the first core cowl and the second core cowl.
Kraft teaches a cowl assembly with an intermediate skin (plate row 56) connected to a central support structure (Fig. 3); the intermediate skin extending longitudinally along the support structure (Fig. 3); and the intermediate skin extending laterally between the first core cowl and the second core cowl (Fig. 3).
Kraft also teaches that aircraft engines are susceptible to fire damage including damage to areas surrounding the initial location of the fire (col. 1, ll. 11-23) and that its plate rows provide a fire seal which prevents fire from spreading from one affected system or area to damage another area (col. 4, ll. 10-16).  Because Moorehead also teaches an aircraft engine, which would be susceptible to fire damage, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Moore head by providing an intermediate skin in the form of Kraft’s fire seal for the purpose of preventing additional damage from the spread of fire (Kraft col. 4, ll. 10-16).
Regarding claim 18, Moorehead as modified by Kraft teaches the assembly of claim 1 (see above), wherein the first core cowl comprises titanium (in the form of the installed plates, see Kraft col. 7, ll. 48-50).
Regarding claim 20, Moorehead as modified by Kraft teaches an assembly for an aircraft propulsion system, comprising: a nacelle inner structure (Moorehead 70, col. 5, ll. 27-29) comprising a ladder truss (Moorehead, the right and left rails of support 140 and rails 138 shown in Fig. 10), a first cowl (Moorehead 60a), a second cowl  (Moorehead 60a) and a firewall (Kraft 56, col. 4, ll. 10-16); the first cowl pivotally mounted to the ladder truss on a first side of the ladder truss (by Moorehead’s hinges 178); the second cowl pivotally mounted to the ladder truss on a second side of the ladder truss that is laterally opposite the first side of the ladder truss (Moorehead Fig. 10); the firewall longitudinally overlapping the ladder truss (Kraft Fig. 3), and the firewall extending laterally between the first cowl and the second cowl (Kraft Fig. 3); and the first cowl, the second cowl and the firewall forming a full hoop inner barrel skin (Moorehead Fig. 10, Kraft Fig. 3).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,167,741 to Lacko in view of US 4,044,973 to Moorehead.  
Lacko teaches an assembly for an aircraft propulsion system, comprising: a nacelle outer structure comprising a first outer cowl (340) and a second outer cowl (the additional instance of 340); a nacelle inner structure comprising a truss (339), a first core cowl (333), a second core cowl (334) and a latch system (335, col. 4, ll. 48-50); the first core cowl pivotally mounted to the truss on a first side of the ladder truss (via hinges 370, Fig. 3), and the first outer cowl radially outboard of and axially overlapping the first core cowl (Fig. 3); the second core cowl pivotally mounted to the truss on a second side of the truss that is laterally opposite the first side of the truss (via hinges 370, Fig. 3), and the second outer cowl radially outboard of and axially overlapping the second core cowl (Fig. 3); the latch system configured to secure the first core cowl to the second core cowl while the first core cowl and the second core cowl are in closed positions (Fig. 11); and the truss, the first core cowl and the second core cowl configured to form a full hoop structure when the first core cowl is secured to the second core cowl by the latch system (as shown in Fig. 3).
Lacko fails to teach a ladder truss.
Moorehead teaches a nacelle inner structure comprising a ladder truss (formed by rails 140 and 138), a first cowl (60c), a second cowl (60d); the first core cowl pivotally mounted to the ladder truss on a first side of the ladder truss (via hinges 198, Fig. 11); the second core cowl pivotally mounted to the ladder truss on a second side of the ladder truss that is laterally opposite the first side of the ladder truss (via hinges 198, Fig. 11); and the ladder truss, the first core cowl and the second core cowl configured to form a full hoop structure when the first core cowl is secured to the second core cowl by the latch system (as shown in Fig. 11).
Moorehead also teaches that using a ladder truss structure to attach cowl members to provides additional stiffening for the nacelle (col. 9, ll. 33-34). Because Lacko also teaches a nacelle with cowl members, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nacelle of Lacko by using a ladder truss to attach the cowl members in order to provide additional stiffness (Moorehead col. 9, ll. 33-34).
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745